     Case 1:10-cr-00433-KAM Document 197 Filed 09/11/20 Page 1 of 2 PageID #: 1273




MANDATE                                                                    E.D.N.Y. – Bklyn
                                                                                19-cv-6873
                                                                                  10-cr-433
                                                                              Matsumoto, J.

                            United States Court of Appeals
                                                FOR THE
                                         SECOND CIRCUIT
                                         _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 21st day of July, two thousand twenty.

     Present:
                   Robert A. Katzmann,
                         Chief Judge,
                   José A. Cabranes,
                   Rosemary S. Pooler,
                         Circuit Judges.
     _________________________________________________

     United States of America,

                                 Appellee,

                   v.                                           19-1684

     Elbi Cespedes, Jeremy Fistel, Akiva Saltzman, AKA David,

                                 Defendants,

     Jonathan Braun,

                     Defendant-Appellant.
     ————————————————————————-
     Jonathan Braun,

                                 Petitioner-Appellant,

                   v.                                           20-56

     United States of America,

                             Respondent-Appellee.
     _________________________________________________




MANDATE ISSUED ON 09/11/2020
Case 1:10-cr-00433-KAM Document 197 Filed 09/11/20 Page 2 of 2 PageID #: 1274




Appellant moves to consolidate these appeals and, in 2d Cir. 20-56, for a certificate of appealability
(“COA”). Upon due consideration, it is hereby ORDERED that the COA motions are DENIED
and the appeal docketed under 2d Cir. 20-56 is DISMISSED because Appellant has not “made a
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c); see also Miller-
El v. Cockrell, 537 U.S. 322, 327 (2003). It is further ORDERED that the motion to consolidate
is DENIED as moot.

The stay entered in 2d Cir. 19-1684 is LIFTED and an order setting forth a briefing schedule will
issue in due course.
                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                                  2
